 1

 2

 3

 4

 5

 6

 7                                THE DISTRICT COURT OF GUAM

 8       GABRIEL H.T. LAU,                                          CIVIL CASE NO. 18-00034
 9                            Plaintiff,
                                                                               ORDER
10                    vs.

11       JON FERNANDEZ, ANTONETTE
         SANTOS, and GUAM DEPARTMENT OF
12       EDUCATION for GOVERNMENT OF
         GUAM,
13                       Defendants.
14
             Before the Court are Defendants’ motion to dismiss for failure to state a claim, ECF 34,
15
     Plaintiff’s motion for sanctions, ECF 44, and Defendants’ motion in limine to preclude expert
16
     testimony from Plaintiff’s disclosed witnesses,1 ECF 33. For the reasons below, the Court
17
     GRANTS Defendants’ motion to dismiss and DENIES the remaining motions as moot.
18
                                           I. LEGAL STANDARD
19
             Pursuant to Rule 8, a claim for relief must include “a short and plain statement of the
20
     claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The pleading standard
21
     under Rule 8 “does not require detailed factual allegations, but it demands more than an
22
     unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 555 U.S. 662,
23
     678 (2009) (internal quotation marks omitted).
24
             “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
25
     accepted as true, to state a claim to relief that is plausible on its face.” Id. (citing Bell Atl. Corp.
26
27
     1
      Also before the Court is a Report & Recommendation, ECF 42, from the Magistrate Judge
28
     regarding the motion in limine, which recommends that the motion be granted.
                                                         1
                  Case 1:18-cv-00034 Document 48 Filed 09/17/20 Page 1 of 4
 1   v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks omitted). Id. at 678-79. First,

 2   the court must weed out the legal conclusions—that is “threadbare recitals of the elements of a

 3   cause of action, supported by mere conclusory statements”—in the pleading that are not entitled

 4   to a presumption of truth. Id. at 678. Second, the court should presume the remaining factual

 5   allegations are true and determine whether the claim is plausible. Id. at 679.

 6          A claim is facially plausible if its “factual content … allows the court to draw the

 7   reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678 (citing

 8   Twombly, 550 U.S. at 556). “[S]omething beyond the mere possibility of [liability] must be

 9   alleged, lest a plaintiff with a largely groundless claim be allowed to take up the time of a

10   number of other people, with the right to do so representing an in terrorem increment of the

11   settlement value.” Twombly, 550 U.S. at 557-58 (internal citations, quotation marks omitted). The

12   court must “draw on its judicial experience and common sense” to determine the plausibility of a

13   claim given the specific context of each case. Iqbal, 555 U.S. at 679.

14                                           II. DISCUSSION

15   A.     Jurisdiction

16          Before turning to the merits of Defendants’ motion to dismiss, the Court must address a

17   suggestion first raised in Defendants’ sur-reply that “Plaintiff’s untimely filing of [his Charge of

18   Discrimination with the E.E.O.C.] on May 31, 2018 and his untimely filing of this lawsuit on

19   September 21, 2018 deprives this Court of jurisdiction over his claims, because Plaintiff failed to

20   comply with the time limits required by 42 U.S.C. § 2000e-5.” ECF 47 at 8. Contrary to

21   Defendants’ assertion, the time limits imposed by § 2000e-5 constitute mandatory claim-

22   processing rules, “not a jurisdictional prescription delineating the adjudicatory authority of

23   courts.” Ft. Bend County, Texas v. Davis, 139 S. Ct. 1843, 1851 (2019). Because the rule is not

24   jurisdictional, the Court will not consider Defendant’s argument that this lawsuit is untimely,

25   since it was not raised in their original motion and Defendant has not had an opportunity to

26   respond to it.2 See id. at 1849 (“[A]n objection based on a mandatory claim-processing rule may

27
     2
      The Court notes that all the facts relied upon by Defendants to assert the argument were
28
     contained in Defendant’s complaint and the exhibits thereto.
                                                       2
                  Case 1:18-cv-00034 Document 48 Filed 09/17/20 Page 2 of 4
 1   be forfeited if the party asserting the rule waits too long to raise the point.”) (internal citations,

 2   quotation marks omitted).

 3   B.      Failure to State a Claim Upon Which Relief can be Granted

 4           Because the body of Plaintiff’s complaint contains only a procedural history of the filing

 5   of his charge with the E.E.O.C., the Court will construe the complaint to incorporate by reference

 6   the factual allegations contained in the charge itself, which was attached to the complaint.3 See

 7   ECF 1, Ex. 2 (“EEOC Charge”). Once stripped of its conclusory assertions, the allegations in the

 8   charge essentially amount to the following: (1) Plaintiff is an individual with a disability who

 9   previously sued—and filed administrative charges of discrimination against—the Guam

10   Department of Education; (2) Plaintiff interviewed for a math teacher position in 2015 and was

11   recommended for hire by his interviewee, the principal of the school; and (3) Plaintiff was not

12   hired, and believes the reasons for this to be discriminatory or retaliatory. See generally EEOC

13   Charge at 1-2.

14           Nearly identical allegations were previously found insufficient by the Court in an earlier

15   case filed by this plaintiff. See Civil Case No. 16-00042, ECF 51, 64. Indeed, the complaint

16   rejected in Plaintiff’s previous case contained significantly more detailed factual allegations than

17   alleged here. Compare Civil Case No. 16-00042, ECF 51 with Civil Case No. 18-00034, ECF 1.

18   Although Plaintiff’s allegations are certainly consistent with discrimination or retaliation, they

19   are not plausibly suggestive of such unlawful motives. “The need at the pleading stage for

20   allegations plausibly suggesting (not merely consistent with) [unlawful behavior] reflects the

21   threshold requirement of Rule 8(a)(2) that the ‘plain statement’ possess enough heft to ‘sho[w]

22   that the pleader is entitled to relief.’” Twombly, 550 U.S. at 557 (2007) (quoting Fed. R. Civ.

23   P. 8(a)(2)).

24           Although leave to amend is liberally granted, especially with pro se litigants, this is not

25   Plaintiff’s first time before this Court with nearly identical allegations. The Court has previously

26   granted Plaintiff leave to amend in order to cure nearly identical deficiencies, but to no avail. See

27
     3
      The Court has also considered the other attachments to the complaint, but finds that they add
28
     nothing substantive to the merits of Plaintiff’s claim.
                                                        3
                    Case 1:18-cv-00034 Document 48 Filed 09/17/20 Page 3 of 4
 1   Civil Case No. 16-00042, ECF 64 at 5 (“[T]his court gave the Plaintiff the opportunity to amend

 2   his original complaint and cure the defects by stating sufficient facts to support his claims, but he

 3   has failed to do so.”). To the extent Plaintiff is aware of additional facts supporting his claim, he

 4   was already on notice from prior orders dismissing similar claims that those additional facts

 5   needed to be alleged. Accordingly, the Court concludes that granting leave to amend the

 6   complaint in this case would be futile.

 7   C.      Other Pending Motions

 8           Because the Court is dismissing this action for failure to state a claim upon which relief

 9   can be granted, Defendants’ motion in limine is denied as moot. Similarly, Plaintiff’s motion for

10   sanctions—based on Defendants’ alleged failure to meet certain discovery/response deadlines—

11   is moot as well, since there is no potential for resulting prejudice to Plaintiff’s case.

12                                          III. CONCLUSION

13           Defendants’ motion to dismiss the complaint for failure to state a claim, ECF 34, is

14   GRANTED, and the complaint is DISMISSED WITHOUT LEAVE TO AMEND. All other

15   pending motions, ECF 33, 42, 44, are DENIED AS MOOT.

16
             SO ORDERED.
17

18                                                          /s/ Frances M. Tydingco-Gatewood
                                                                Chief Judge
19
                                                              Dated: September 17, 2020
20

21

22

23

24

25

26
27

28

                                                        4
                  Case 1:18-cv-00034 Document 48 Filed 09/17/20 Page 4 of 4
